NO. 07-04-0434-CV
                                  NO. 07-04-0435-CV
                                  NO. 07-04-0436-CV
                                  NO. 07-04-0437-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 8, 2004

                         ______________________________


                   IN RE ASHLEY GUTIERREZ BY AND THROUGH

                HER NEXT FRIEND MICHELLE CORDOVA, RELATOR

                  IN RE JOSEPH ALARCON GONZALEZ, RELATOR

                       _________________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


       MEMORANDUM OPINION ON PETITIONS FOR WRIT OF MANDAMUS
              AND PETITIONS FOR WRIT OF PROHIBITION


      By these original proceedings, Relators Ashley Gutierrez, by and through her next

friend Michelle Cordova, and Joseph Alarcon Gonzalez, natural parents of Ashley

Gutierrez, seek a writ of mandamus denying “the standing of “ Jeffrey Donald Gurney and

Alicia Munoz Gurney to pursue “their second cause of action” relating to cause number

54,925-B, District Court, Randall County, Texas. They also request that we issue a writ of
prohibition that the Honorable John Board, Judge of the 181st District Court, and the

Honorable James Anderson, Judge of the County Court at Law of Randall County, not

proceed with hearings in cause numbers 51,715-B and 54,925-B until a ruling on the

petitions for writ of mandamus.


      A writ of mandamus will only issue to correct a clear abuse of discretion or violation

of a duty imposed by law when there is no adequate remedy at law by appeal. Walker v,

Packer, 827 S.W.2d 833, 837-38 (Tex. 1992). Moreover, an appeal, not an original

proceeding, is the appropriate method to remedy a trial court’s failure to give preclusive

effect to a final judgment and thus appellate courts have no authority to issue writs of

prohibition to protect unappealed judgments. See Holloway v. Fifth Court of Appeals, 767
S.W.2d 680, 683 (Tex. 1989). Accordingly, the petitions for writ of mandamus and writ of

prohibition are denied.


                                                 Per Curiam




                                            2